Exhibit 10.14

 

EXECUTION VERSION

 

 

FOURTH AMENDED AND RESTATED

SECURITIES PLEDGE AGREEMENT

THIS FOURTH AMENDED AND RESTATED SECURITIES PLEDGE AGREEMENT (this “Pledge
Agreement”) is made and entered into as of November 30, 2016 by SONIC
AUTOMOTIVE, INC., a Delaware corporation (a “Company” and a “Pledgor”), EACH OF
THE UNDERSIGNED SUBSIDIARIES OF THE COMPANY AND EACH OTHER PERSON WHO SHALL
BECOME A PARTY HERETO BY EXECUTION OF A JOINDER AGREEMENT (each a “Pledgor” and,
collectively with the Company, the “Pledgors”) and BANK OF AMERICA, N.A., a
national banking association, as Administrative Agent (in such capacity, the
“Administrative Agent”) for each of the lenders (the “Lenders”) now or hereafter
party to the Revolving Credit Agreement defined below (collectively with the
Administrative Agent and certain other Persons parties to Related Swap Contracts
and Secured Cash Management Arrangements as more particularly described in
Section 17 hereof, the “Revolving Secured Parties”).  All capitalized terms used
but not otherwise defined herein shall have the respective meanings assigned
thereto in the Revolving Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Company, certain of the Lenders (the “Existing Lenders”) and the
Administrative Agent entered into that certain Third Amended and Restated Credit
Agreement dated as of July 23, 2014 (as amended prior to (but excluding) the
date hereof, the “Existing Credit Agreement”), pursuant to which certain of the
Existing Lenders agreed to make available to the Company a revolving credit
facility, including a letter of credit subfacility and a swingline subfacility;
and

 

WHEREAS, the Company and certain Subsidiaries of the Company (the “Existing
Pledgors”) entered into a Third Amended and Restated Securities Pledge Agreement
dated as of July 23, 2014 (as amended prior to (but excluding) the date hereof,
the “Existing Pledge Agreement”), pursuant to which the Existing Pledgors have
secured their obligations arising under the Existing Credit Agreement; and

WHEREAS, the Company has requested that the Existing Credit Agreement be amended
and restated in order to, among other things, (a) extend the maturity date of
the revolving credit facility provided therein, (b) increase the maximum
aggregate amount of the revolving credit facility provided therein, and (c) make
certain other amendments to the Existing Credit Agreement on the terms and
conditions set forth in that certain Fourth Amended and Restated Credit
Agreement dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Revolving Credit Agreement”) among
the Company, the Administrative Agent and the Lenders party thereto from time to
time (the “Lenders”); and

 

WHEREAS, the Administrative Agent and the Lenders have agreed to enter into the
Revolving Credit Agreement, subject to, among other things, a condition that the
parties amend and restate the Existing Pledge Agreement as provided herein; and

 

 

--------------------------------------------------------------------------------

WHEREAS, each of (i) the Company, as collateral security for the payment and
performance of the Obligations and the obligations and liabilities of any Loan
Party now existing or hereafter arising under Related Swap Contracts and Secured
Cash Management Arrangements other than Excluded Swap Obligations, and (ii) each
other Pledgor (including each Subsidiary party to a Joinder Agreement), as
collateral security for the payment and performance of its Guarantor’s
Obligations (as defined in the Subsidiary Guaranty), and the payment and
performance of its obligations and liabilities (whether now existing or
hereafter arising) hereunder or under any of the other Loan Documents to which
it is now or hereafter becomes a party (such obligations and liabilities of the
Pledgors described in clauses (i) and (ii) being referred to as “Secured
Obligations”), is willing to pledge and grant to the Administrative Agent for
the benefit of the Revolving Secured Parties a security interest in all of the
Equity Interests of certain of its Subsidiaries as more particularly described
on Schedule I attached hereto (collectively, the “Pledged Interests”), and
certain related property (such Subsidiaries, together with all other
Subsidiaries whose Equity Interests may be required to be subject to this Pledge
Agreement from time to time, are hereinafter referred to collectively as the
“Pledged Subsidiaries”); and

 

WHEREAS, the Company and each Subsidiary party hereto will materially benefit
from the Loans to be made, and the Letters of Credit to be issued, under the
Revolving Credit Agreement and each such Subsidiary is a party (as signatory or
by joinder) to the Subsidiary Guaranty pursuant to which such Subsidiary
guarantees the Obligations of the Company and the other Loan Parties; and

 

WHEREAS, the Revolving Secured Parties are unwilling to make available or
maintain the credit facilities under the Revolving Credit Agreement unless the
Company and each other Pledgor enter into this Pledge Agreement;

 

NOW, THEREFORE, in order to induce (i) the Lenders to amend and restate the
Existing Credit Agreement and (ii) the Revolving Secured Parties to enter into
the Loan Documents and to make or maintain the credit facilities provided for
therein available to or for the account of the Company and in consideration of
the promises and the mutual covenants contained herein, the parties hereto agree
that the Existing Pledge Agreement is hereby amended and restated as
follows:    

1.Pledge of Pledged Interests; Other Collateral.

(a)

As collateral security for the payment and performance by each Pledgor of its
now or hereafter existing Secured Obligations, each Pledgor hereby grants,
pledges and collaterally assigns to the Administrative Agent for the benefit of
the Revolving Secured Parties a first priority security interest in all of the
following items of property in which it now has or may at any time hereafter
acquire an interest or the power to transfer rights therein, and wheresoever
located:

(i)the Pledged Interests; and

(ii)all money, securities, security entitlements and other investment property,
dividends, rights, general intangibles and other property at any time and

2

 

 

--------------------------------------------------------------------------------

from time to time (x) declared or distributed in respect of or in exchange for
or on conversion of any Pledged Interest, or (y) by its or their terms
exchangeable or exercisable for or convertible into any Pledged Interest; and

(iii)all other property of whatever character or description, including money,
securities, security entitlements and other investment property, and general
intangibles hereafter delivered to the Administrative Agent in substitution for
or as an addition to any of the foregoing; and

(iv)all securities accounts to which may at any time be credited any or all of
the foregoing or any proceeds thereof and all certificates and instruments
representing or evidencing any of the foregoing or any proceeds thereof; and

(v)all proceeds of any of the foregoing.

All such Pledged Interests, certificates, instruments, cash, securities,
interests, dividends, rights and other property referred to in clauses (i)
through (v) of this Section 1 are herein collectively referred to as the
“Collateral.”

(b)

Subject to Section 10(a), each Pledgor agrees to deliver all certificates,
instruments or other documents representing any Collateral to the Administrative
Agent at such location as the Administrative Agent shall from time to time
designate by written notice pursuant to Section 22 for its custody at all times
until termination of this Pledge Agreement, together with such instruments of
assignment and transfer as requested by the Administrative Agent.

(c)

Each Pledgor agrees to execute and deliver, or cause to be executed and
delivered by other Persons, at Pledgor’s expense, all share certificates,
documents, instruments, agreements, financing statements (and amendments thereto
and continuations thereof), assignments, control agreements, or other writings
as the Administrative Agent may reasonably request from time to time to carry
out the terms of this Pledge Agreement or to protect or enforce the
Administrative Agent’s Lien and security interest in the Collateral hereunder
granted to the Administrative Agent for the benefit of the Revolving Secured
Parties and further agrees to do and cause to be done upon the Administrative
Agent’s request, at Pledgor’s expense, all things determined by the
Administrative Agent to be necessary or advisable to perfect and keep in full
force and effect the Lien in the Collateral hereunder granted to the
Administrative Agent for the benefit of the Revolving Secured Parties, including
the prompt payment of all out-of-pocket fees and expenses incurred in connection
with any filings made to perfect or continue the Lien and security interest in
the Collateral hereunder granted in favor of the Administrative Agent for the
benefit of the Revolving Secured Parties.

(d)

All filing fees, advances, charges, costs and expenses (including fees, charges
and disbursements of counsel (“Attorney Costs”)), incurred or paid by the
Administrative Agent or any Lender in exercising any right, power or remedy
conferred by this Pledge Agreement, or in the enforcement thereof, shall become
a part of the Secured Obligations secured hereunder and shall be paid to the
Administrative Agent for

3

 

 

--------------------------------------------------------------------------------

the benefit of the Revolving Secured Parties by the Pledgor in respect of which
the same was incurred immediately upon demand therefor, and any amounts not so
paid on demand (in addition to other rights and remedies resulting from such
nonpayment) shall bear interest from the date of demand until paid in full at
the Default Rate.

(e)Each Pledgor agrees to register and cause to be registered the interest of
the Administrative Agent, for the benefit of the Revolving Secured Parties, in
the Collateral on its own books and records and the registration books of each
of the Pledged Subsidiaries.

2.Status of Pledged Interests.  Each Pledgor hereby represents, warrants and
covenants to the Administrative Agent for the benefit of the Revolving Secured
Parties, with respect to itself and the Collateral as to which it has or
acquires any interest, that:

(a)

All of the Pledged Interests are, as of the date of execution of this Pledge
Agreement or Joinder Agreement by each Pledgor pledging such Pledged Interests
(such date as applicable with respect to each Pledgor, its “Applicable Date”),
and shall at all times thereafter be validly issued and outstanding, fully paid
and non-assessable, are accurately described on Schedule I, and (except as set
forth on Schedule I) constitute all of the issued and outstanding Equity
Interests of each Pledged Subsidiary.

(b)

The Pledgor is as at its Applicable Date and shall at all times thereafter
(subject to Dispositions permitted under the Revolving Credit Agreement) be the
sole registered and record and beneficial owner of the Pledged Interests, free
and clear of all Liens, charges, equities, options, hypothecations, encumbrances
and restrictions on pledge or transfer, including transfer of voting rights
(other than the pledge hereunder and applicable restrictions pursuant to federal
and state and applicable foreign securities laws).  Without limiting the
foregoing, the Pledged Interests are not and will not be subject to any voting
trust, shareholders agreement, right of first refusal, voting proxy, power of
attorney or other similar arrangement (other than the rights hereunder in favor
of the Administrative Agent).

(c)

At no time shall any Pledged Interests (i) be held or maintained in the form of
a security entitlement or credited to any securities account and (ii) which
constitute a “security” (or as to which the related Pledged Subsidiary has
elected to have treated as a “security”) under Article 8 of the Uniform
Commercial Code of the State of North Carolina or of any other jurisdiction
whose laws may govern (the “UCC”) be maintained in the form of uncertificated
securities.  With respect to Pledged Interests that are “securities” under the
UCC, or as to which the issuer has elected at any time to have such interests
treated as “securities” under the UCC, such Pledged Interests are, and shall at
all times be, represented by the share certificates listed on Schedule I hereto,
which share certificates, with stock powers duly executed in blank by the
Pledgor, have been delivered to the Administrative Agent or are being delivered
to the Administrative Agent simultaneously herewith or, in the case of
Additional Interests as defined in Section 21, shall be delivered pursuant to
Section 21. In addition, with respect to all Pledged Interests, including
Pledged Interests that are not “securities” under the UCC and as to which the
applicable Pledged Subsidiary has not elected to have such interests treated as

4

 

 

--------------------------------------------------------------------------------

“securities” under the UCC, the Pledgor has at its Applicable Date delivered to
the Administrative Agent (or has previously delivered to the Administrative
Agent or, in case of Additional Interests shall deliver pursuant to Section 21)
Uniform Commercial Code financing statements (or appropriate amendments thereto)
duly authorized by the Pledgor and naming the Administrative Agent for the
benefit of the Revolving Secured Parties as “secured party,” in form, substance
and number sufficient in the reasonable opinion of the Administrative Agent to
be filed in all UCC filing offices and in all jurisdictions in which filing is
necessary or advisable to perfect in favor of the Administrative Agent for the
benefit of the Revolving Secured Parties the Lien on such Pledged Interests,
together with all required filing fees.  Without limiting the foregoing
provisions of this Section 2(c), with respect to any Pledged Interests issued by
any Subsidiary organized under the laws of a jurisdiction other than the United
States (a “Foreign Subsidiary”), Pledgor shall deliver or cause to be delivered,
(i) in addition to or in substitution for all or any of the foregoing items, as
the Administrative Agent may elect, such other instruments, certificates,
agreements, notices, filings, and other documents, and take or cause to be taken
such other action, as the Administrative Agent may determine to be necessary or
advisable under the laws of the jurisdiction of formation of such Foreign
Subsidiary, to grant, perfect and protect as a first priority lien in such
Collateral in favor of the Administrative Agent for the benefit of the Revolving
Secured Parties, and (ii) an opinion of counsel acceptable in form and substance
to the Administrative Agent issued by a law firm acceptable to the
Administrative Agent licensed to practice law in such foreign jurisdiction,
addressing with respect to such Pledged Interests the matters described in
Section 6.14 of the Revolving Credit Agreement.

(d)

It has full corporate power, legal right and lawful authority to execute this
Pledge Agreement (and any Joinder Agreement applicable to it) and to pledge,
assign and transfer its Pledged Interests in the manner and form hereof.

(e)

The pledge, assignment and delivery of its Pledged Interests (along with undated
stock powers executed in blank, financing statements and other agreements
referred to in Section 2(c) hereof) to the Administrative Agent for the benefit
of the Revolving Secured Parties pursuant to this Pledge Agreement (or any
Joinder Agreement) creates or continues, as applicable, a valid and perfected
first priority security interest in such Pledged Interests in favor of the
Administrative Agent for the benefit of the Revolving Secured Parties, securing
the payment of the Secured Obligations, assuming, in the case of the Pledged
Interests which constitute certificated “securities” under the UCC, continuous
and uninterrupted possession by or on behalf of the Administrative Agent.  The
Pledgor will at its own cost and expense defend the Revolving Secured Parties’
right, title and security interest in and to the Collateral against the claims
and demands of all persons whomsoever.

(f)

Except as otherwise expressly provided herein pursuant to a Disposition
permitted under the Revolving Credit Agreement, none of the Pledged Interests
(nor any interest therein or thereto) shall be sold, transferred or assigned
without the Administrative Agent’s prior written consent, which may be withheld
for any reason.

5

 

 

--------------------------------------------------------------------------------

(g)

It shall at all times cause the Pledged Interests of such Pledgor that
constitute “securities” (or as to which the issuer elects to have treated as
“securities”) under the UCC to be represented by the certificates now and
hereafter delivered to the Administrative Agent in accordance with Sections 1, 2
and 21 hereof and that it shall cause each of the Pledged Subsidiaries as to
which it is the Pledgor not to issue any Equity Interests, or securities
convertible into, or exchangeable or exercisable for, Equity Interests, at any
time during the term of this Pledge Agreement unless the Pledged Interests of
such Pledge Subsidiary are issued solely to either (y) such Pledgor who shall
immediately comply with Sections 2 and 21 hereof with respect to such property
or (z) the Company or a Subsidiary Guarantor who shall immediately pledge such
additional Equity Interests to the Administrative Agent for the benefit of the
Revolving Secured Parties pursuant to Section 21 or 23 hereof, as applicable, on
substantially identical terms as are contained herein and deliver or cause to be
delivered the appropriate documents described in Section 2(c) hereof to the
Administrative Agent and take such further actions as the Administrative Agent
may deem necessary in order to perfect a first priority security interest in
such Equity Interests.

(h)The exact legal name and address, type of Person, jurisdiction of formation,
jurisdiction of formation identification number (if any), and location of the
chief executive office of such Pledgor are as specified on Schedule II attached
hereto.  No Pledgor shall change its name, jurisdiction of formation (whether by
reincorporation, merger or otherwise), or the location of its chief executive
office, except upon giving not less than thirty (30) days’ prior written notice
to the Administrative Agent and taking or causing to be taken all such action at
such Pledgor’s expense as may be reasonably requested by the Administrative
Agent to perfect or maintain the perfection of the Lien of the Administrative
Agent in Collateral.

3.Preservation and Protection of Collateral.

(a)

The Administrative Agent shall be under no duty or liability with respect to the
collection, protection or preservation of the Collateral, or otherwise, beyond
the use of reasonable care in the custody and preservation thereof while in its
possession.

(b)Each Pledgor agrees to pay when due all taxes, charges, Liens and assessments
against the Collateral in which it has an interest, unless being contested in
good faith by appropriate proceedings diligently conducted and against which
adequate reserves have been established in accordance with GAAP applied on a
basis consistent with that used in preparing the Audited Financial Statements
and evidenced to the satisfaction of the Administrative Agent and provided that
all enforcement proceedings in the nature of levy or foreclosure are effectively
stayed.  Upon the failure of any Pledgor to so pay or contest such taxes,
charges, Liens or assessments, or upon the failure of any Pledgor to pay any
amount pursuant to Section 1(c), the Administrative Agent at its option may pay
or contest any of them (the Administrative Agent having the sole right to
determine the legality or validity and the amount necessary to discharge such
taxes, charges, Liens or assessments) but shall not have any obligation to make
any such payment or contest.  All sums so disbursed by the Administrative Agent,
including Attorney Costs, court costs, expenses and other charges related
thereto, shall be payable

6

 

 

--------------------------------------------------------------------------------

on demand by the applicable Pledgor to the Administrative Agent and shall be
additional Secured Obligations secured by the Collateral, and any amounts not so
paid on demand (in addition to other rights and remedies resulting from such
nonpayment) shall bear interest from the date of demand until paid in full at
the Default Rate.

(c)

Each Pledgor hereby (i) irrevocably authorizes the Administrative Agent to file
(with, or to the extent permitted by applicable law, without the signature of
the Pledgor appearing thereon) financing statements (including amendments
thereto and continuations and copies thereof) showing such Pledgor as “debtor”
at such time or times and in all filing offices as the Administrative Agent may
from time to time reasonably determine to be necessary or advisable to perfect
or protect the rights of the Administrative Agent and the Revolving Secured
Parties hereunder, or otherwise to give effect to the transactions herein
contemplated, and (ii) irrevocably ratifies and acknowledges all such actions
taken by or on behalf of the Administrative Agent prior to the Applicable Date.

4.Default.  Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent is given full power and authority, then or at
any time thereafter, to sell, assign, deliver or collect the whole or any part
of the Collateral, or any substitute therefor or any addition thereto, in one or
more sales, with or without any previous demands or demand of performance or, to
the extent permitted by law, notice or advertisement, in such order as the
Administrative Agent may elect; and any such sale may be made either at public
or private sale at the Administrative Agent’s place of business or elsewhere,
either for cash or upon credit or for future delivery, at such price or prices
as the Administrative Agent may reasonably deem fair; and the Administrative
Agent or any other Revolving Secured Party may be the purchaser of any or all
Collateral so sold and hold the same thereafter in its own right free from any
claim of any Pledgor or right of redemption.  Demands of performance,
advertisements and presence of property and sale and notice of sale are hereby
waived to the extent permissible by law.  Any sale hereunder may be conducted by
an auctioneer or any officer or agent of the Administrative Agent.  Each Pledgor
recognizes that the Administrative Agent may be unable to effect a public sale
of the Collateral by reason of certain prohibitions contained in the Securities
Act of 1933, as amended (the “Securities Act”), and applicable state law, and
may be otherwise delayed or adversely affected in effecting any sale by reason
of present or future restrictions thereon imposed by governmental authorities,
and that as a consequence of such prohibitions and restrictions the
Administrative Agent may be compelled (i) to resort to one or more private sales
to a restricted group of purchasers who will be obliged to agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof, or (ii) to seek regulatory
approval of any proposed sale or sales, or (iii) to limit the amount of
Collateral sold to any Person or group.  Each Pledgor agrees and acknowledges
that private sales so made may be at prices and upon terms less favorable to
such Pledgor than if such Collateral was sold either at public sales or at
private sales not subject to other regulatory restrictions, and that the
Administrative Agent has no obligation to delay the sale of any of the
Collateral for the period of time necessary to permit the Pledged Subsidiary to
register or otherwise qualify the Collateral, even if such Pledged Subsidiary
would agree to register or otherwise qualify such Collateral for public sale
under the Securities Act or applicable state law.  Each Pledgor further agrees,
to the extent permitted by applicable law, that the use of private sales made
under the foregoing circumstances to dispose of the Collateral shall be

7

 

 

--------------------------------------------------------------------------------

deemed to be dispositions in a commercially reasonable manner.  Each Pledgor
hereby acknowledges that a ready market may not exist for the Pledged Interests
if they are not traded on a national securities exchange or quoted on an
automated quotation system and agrees and acknowledges that in such event the
Pledged Interests may be sold for an amount less than a pro rata share of the
fair market value of the Pledged Subsidiary’s assets minus its liabilities.  In
addition to the foregoing, the Revolving Secured Parties may exercise such other
rights and remedies as may be available under the Loan Documents, at law
(including without limitation the UCC) or in equity.

5.Proceeds of Sale.  The net cash proceeds resulting from the collection,
liquidation, sale, or other disposition of the Collateral shall be applied first
to the expenses (including all Attorney Costs) of retaking, holding, storing,
processing and preparing for sale, selling, collecting, liquidating and the
like, and then to the satisfaction of all Secured Obligations in accordance with
the terms of Section 8.03 of the Revolving Credit Agreement.  Each Pledgor shall
be liable to the Administrative Agent, for the benefit of the Revolving Secured
Parties, and shall pay to the Administrative Agent, for the benefit of the
Revolving Secured Parties, on demand any deficiency which may remain after such
sale, disposition, collection or liquidation of the Collateral.

6.Presentments, Demands and Notices.  The Administrative Agent shall not be
under any duty or obligation whatsoever to make or give any presentments,
demands for performances, notices of nonperformance, protests, notice of protest
or notice of dishonor in connection with any obligations or evidences of
indebtedness held thereby as collateral, or in connection with any obligations
or evidences of indebtedness which constitute in whole or in part the Secured
Obligations secured hereunder.

7.Attorney-in-Fact.  Each Pledgor hereby appoints the Administrative Agent as
the Pledgor’s attorney-in-fact for the purposes of carrying out the provisions
of this Pledge Agreement and taking any action and executing any instrument
which the Administrative Agent may deem necessary or advisable to accomplish the
purposes hereof, which appointment is irrevocable and coupled with an interest;
provided, that the Administrative Agent shall have and may exercise rights under
this power of attorney only upon the occurrence and during the continuance of an
Event of Default.  Without limiting the generality of the foregoing, upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent shall have the right and power to receive, endorse and collect all checks
and other orders for the payment of money made payable to any Pledgor
representing any dividend, interest payment, principal payment or other
distribution payable or distributable in respect to the Collateral or any part
thereof and to give full discharge for the same.

8.Reinstatement.  The granting of a security interest in the Collateral and the
other provisions hereof shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by any Revolving Secured Party or is
repaid by any Revolving Secured Party in whole or in part in good faith
settlement of a pending or threatened avoidance claim, whether upon the
insolvency, bankruptcy or reorganization of any Pledgor or any other Loan Party
or otherwise, all as though such payment had not been made. The provisions of
this Section 8 shall survive repayment of all of the Secured Obligations and the
termination or expiration of this Pledge Agreement in any

8

 

 

--------------------------------------------------------------------------------

manner, including but not limited to termination upon occurrence of the Facility
Termination Date.

9.Waiver by the Pledgors.  Each Pledgor waives to the extent permitted by
applicable law (a) any right to require any Revolving Secured Party or any other
obligee of the Secured Obligations to (i) proceed against any Person or entity,
including without limitation any Loan Party, (ii) proceed against or exhaust any
Collateral or other collateral for the Secured Obligations, or (iii) pursue any
other remedy in its power, (b) any defense arising by reason of any disability
or other defense of any other Person, or by reason of the cessation from any
cause whatsoever of the liability of any other Person or entity, (c) any right
of subrogation, (d) any right to enforce any remedy which any Revolving Secured
Party or any other obligee of the Secured Obligations now has or may hereafter
have against any other Person and any benefit of and any right to participate in
any collateral or security whatsoever now or hereafter held by the
Administrative Agent for the benefit of the Revolving Secured Parties.  Each
Pledgor authorizes each Revolving Secured Party and each other obligee of the
Secured Obligations without notice (except notice required by applicable law) or
demand and without affecting its liability hereunder or under the Loan Documents
from time to time to: (x) take and hold security, other than the Collateral
herein described, for the payment of such Secured Obligations or any part
thereof, and exchange, enforce, waive and release the Collateral herein
described or any part thereof or any such other security; and (y) apply such
Collateral or other security and direct the order or manner of sale thereof as
such Revolving Secured Party or obligee in its discretion may determine.

The Administrative Agent may at any time deliver (without representation,
recourse or warranty) the Collateral or any part thereof to a Pledgor and the
receipt thereof by such Pledgor shall be a complete and full acquittance for the
Collateral so delivered, and the Administrative Agent shall thereafter be
discharged from any liability or responsibility therefor.

10.Dividends and Voting Rights.

(a)All dividends and other distributions with respect to any of the Pledged
Interests shall be subject to the pledge hereunder, provided, however, that cash
dividends paid to a Pledgor as record owner of the Pledged Interests, to the
extent permitted by the Revolving Credit Agreement to be declared and paid, may
be retained by such Pledgor so long as no Event of Default shall have occurred
and be continuing, free from any Liens hereunder.

(b)

So long as no Event of Default shall have occurred and be continuing, the
registration of the Collateral in the name of a Pledgor as record and beneficial
owner shall not be changed and such Pledgor shall be entitled to exercise all
voting and other rights and powers pertaining to the Collateral for all purposes
not inconsistent with the terms of the Loan Documents.

(c)Upon the occurrence and during the continuance of any Event of Default, all
rights of the Pledgors to receive and retain cash dividends and other
distributions upon the Collateral pursuant to subsection (a) above shall cease
and shall thereupon be vested in the Administrative Agent for the benefit of the
Revolving Secured Parties, and each Pledgor shall promptly deliver, or shall
cause to be promptly delivered, all such cash

9

 

 

--------------------------------------------------------------------------------

dividends and other distributions with respect to the Pledged Interests to the
Administrative Agent (together, if the Administrative Agent shall request, with
the documents described in Sections 1(c) and 2(c) hereof or other negotiable
documents or instruments so distributed) to be held by it hereunder or, at the
option of the Administrative Agent, to be applied to the Secured
Obligations.  Pending delivery to the Administrative Agent of such property,
each Pledgor shall keep such property segregated from its other property and
shall be deemed to hold the same in trust for the benefit of the Revolving
Secured Parties.

(d)Upon the occurrence and during the continuance of any Event of Default, at
the option of the Administrative Agent, all rights of each of the Pledgors to
exercise the voting or consensual rights and powers which it is authorized to
exercise pursuant to subsection (b) above shall cease and the Administrative
Agent may thereupon (but shall not be obligated to), at its request, cause such
Collateral to be registered in the name of the Administrative Agent or its
nominee or agent for the benefit of the Revolving Secured Parties and/or
exercise such voting or consensual rights and powers as appertain to ownership
of such Collateral, and to that end each Pledgor hereby appoints the
Administrative Agent as its proxy, with full power of substitution, to vote and
exercise all other rights as a shareholder with respect to such Pledged
Interests hereunder upon the occurrence and during the continuance of any Event
of Default, which proxy is coupled with an interest and is irrevocable until the
Facility Termination Date, and each Pledgor hereby agrees to provide such
further proxies as the Administrative Agent may request; provided, however, that
the Administrative Agent in its discretion may from time to time refrain from
exercising, and shall not be obligated to exercise, any such voting or
consensual rights or such proxy.

11.Continued Powers.  Until the Facility Termination Date shall have occurred,
the power of sale and other rights, powers and remedies granted to the
Administrative Agent for the benefit of the Revolving Secured Parties hereunder
shall continue to exist and may, at any time after the occurrence and during the
continuance of an Event of Default, be exercised by the Administrative Agent at
any time and from time to time irrespective of the fact that any of the Secured
Obligations or any part thereof may have become barred by any statute of
limitations or that any part of the liability of any Pledgor may have ceased.

12.Other Rights.  The rights, powers and remedies given to the Administrative
Agent for the benefit of the Revolving Secured Parties by this Pledge Agreement
shall be in addition to all rights, powers and remedies given to the
Administrative Agent or any Revolving Secured Party under any other Loan
Document or by virtue of any statute or rule of law.  Any forbearance or failure
or delay by the Administrative Agent in exercising any right, power or remedy
hereunder shall not be deemed to be a waiver of such right, power or remedy, and
any single or partial exercise of any right, power or remedy hereunder shall not
preclude the further exercise thereof; and every right, power and remedy of the
Revolving Secured Parties shall continue in full force and effect until such
right, power or remedy is specifically waived in accordance with the terms of
the Revolving Credit Agreement.

13.Anti-Marshaling Provisions.  The right is hereby given by each Pledgor to the
Administrative Agent, for the benefit of the Revolving Secured Parties, to make
releases

10

 

 

--------------------------------------------------------------------------------

(whether in whole or in part) of all or any part of the Collateral agreeable to
the Administrative Agent without notice to, or the consent, approval or
agreement of other parties and interests, including junior lienors, which
releases shall not impair in any manner the validity of or priority of the Liens
and security interests in the remaining Collateral conferred hereunder, nor
release any Pledgor from personal liability for the Secured
Obligations.  Notwithstanding the existence of any other security interest in
the Collateral held by the Administrative Agent, for the benefit of the
Revolving Secured Parties, the Administrative Agent shall have the right to
determine the order in which any or all of the Collateral shall be subjected to
the remedies provided in this Pledge Agreement.  Each Pledgor hereby waives any
and all right to require the marshaling of assets in connection with the
exercise of any of the remedies permitted by applicable law or provided herein
or in any Loan Document.

14.Entire Agreement.  This Pledge Agreement and each Joinder Agreement, together
with the Revolving Credit Agreement and other Loan Documents, constitutes and
expresses the entire understanding between the parties hereto with respect to
the subject matter hereof, and supersedes all prior negotiations, agreements and
understandings, inducements, commitments or conditions, express or implied, oral
or written, except as herein contained.  The express terms hereof and of the
Joinder Agreements control and supersede any course of performance or usage of
the trade inconsistent with any of the terms hereof and thereof.  Neither this
Pledge Agreement nor any Joinder Agreement nor any portion or provision hereof
or thereof may be changed, altered, modified, supplemented, discharged,
canceled, terminated, or amended orally or in any manner other than as provided
in the Revolving Credit Agreement.

15.Further Assurances.  Each Pledgor agrees at its own expense to do such
further acts and things, and to execute and deliver, and cause to be executed
and delivered as may be necessary or advisable to give effect thereto, such
additional conveyances, assignments, financing statements, control agreements,
documents, certificates, stock powers, agreements and instruments, as the
Administrative Agent may at any time reasonably request in connection with the
administration or enforcement of this Pledge Agreement or any Joinder Agreement
or related to the Collateral or any part thereof or in order better to assure
and confirm unto the Administrative Agent its rights, powers and remedies for
the benefit of the Revolving Secured Parties hereunder or thereunder.  Each
Pledgor hereby consents and agrees that the Pledged Subsidiaries and all other
Persons, shall be entitled to accept the provisions hereof and of the Joinder
Agreements as conclusive evidence of the right of the Administrative Agent, on
behalf of the Revolving Secured Parties, to exercise its rights, privileges, and
remedies hereunder and thereunder with respect to the Collateral,
notwithstanding any other notice or direction to the contrary heretofore or
hereafter given by any Pledgor or any other Person to any of such Pledged
Subsidiaries or other Persons.

16.Binding Agreement; Assignment.  This Pledge Agreement and each Joinder
Agreement, and the terms, covenants and conditions hereof and thereof, shall be
binding upon and inure to the benefit of the parties hereto, and to their
respective successors and assigns, except that no Pledgor shall be permitted to
assign this Pledge Agreement, any Joinder Agreement or any interest herein or
therein or in the Collateral, or any part thereof or interest therein, or
otherwise pledge, encumber or grant any option with respect to the Collateral,
or any part thereof, or any cash or property held by the Administrative Agent as
Collateral under this Pledge Agreement.  Without limiting the generality of the
foregoing sentence of this Section 16,

11

 

 

--------------------------------------------------------------------------------

any Lender may assign to one or more Persons, or grant to one or more Persons
participations in or to, all or any part of its rights and obligations under the
Revolving Credit Agreement (to the extent permitted by the Revolving Credit
Agreement); and to the extent of any such permitted assignment or participation
such other Person shall, to the fullest extent permitted by law, thereupon
become vested with all the benefits in respect thereof granted to such Lender
herein or otherwise, subject however, to the provisions of the Revolving Credit
Agreement, including Article IX thereof (concerning the Administrative Agent)
and Section 10.06 thereof (concerning assignments and participations).  All
references herein to the Administrative Agent and to the Revolving Secured
Parties shall include any successor thereof or permitted assignee, and any other
obligees from time to time of the Secured Obligations.

17.Related Swap Contracts and Secured Cash Management Arrangements.  All
obligations of any Pledgor under or in respect of Related Swap Contracts and
Secured Cash Management Arrangements other than Excluded Swap Obligations shall
be deemed to be Secured Obligations secured hereby, and each Hedge Bank or Cash
Management Bank party to any such Related Swap Contract or Secured Cash
Management Arrangement shall be deemed to be a Revolving Secured Party hereunder
with respect to such Secured Obligations; provided, however, that such
obligations under or in respect of any Related Swap Contract shall cease to be
Secured Obligations at such time, prior to the Facility Termination Date, as the
applicable Hedge Bank (or Affiliate of such Person) shall cease to be a “Hedge
Bank” under the Revolving Credit Agreement.

No Person who obtains the benefit of any Lien by virtue of the provisions of
this Section shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provisions
of this Pledge Agreement to the contrary, the Administrative Agent shall only be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, the Secured Obligations arising under Related Swap
Contracts or Secured Cash Management Arrangements to the extent the
Administrative Agent has received written notice of  such Obligations, together
with such supportive documentation as it may request from the applicable Lender
or Affiliate of a Lender.  The Administrative Agent shall not be required to
verify the payment of, or that any other satisfactory arrangements have been
made with respect to, obligations arising under Secured Cash Management
Agreements and Related Swap Contracts in the case of a Facility Termination
Date.  Each Revolving Secured Party not a party to the Revolving Credit
Agreement who obtains the benefit of this Pledge Agreement by virtue of the
provisions of this Section shall be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of the Revolving
Credit Agreement, and that with respect to the actions and omissions of the
Administrative Agent hereunder or otherwise relating hereto that do or may
affect such Revolving Secured Party, the Administrative Agent and each of its
Related Parties shall be entitled to all the rights, benefits and immunities
conferred under Article IX of the Revolving Credit Agreement.

18.Severability.  The provisions of this Pledge Agreement are independent of and
separable from each other.  If any provision hereof shall for any reason be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
the validity or enforceability of

12

 

 

--------------------------------------------------------------------------------

any other provision hereof, but this Pledge Agreement shall be construed as if
such invalid or unenforceable provision had never been contained herein.

19.Counterparts.  This Pledge Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Pledge Agreement
to produce or account for more than one such counterpart executed by the Pledgor
against whom enforcement is sought.  Without limiting the foregoing provisions
of this Section 19, the provisions of Section 10.10 of the Revolving Credit
Agreement shall be applicable to this Pledge Agreement.

20.Termination.  Subject to the provisions of Section 8, this Pledge Agreement
and each Joinder Agreement, and all obligations of the Pledgors hereunder
(excluding those obligations and liabilities that expressly survive such
termination) shall terminate without delivery of any instrument or performance
of any act by any party on the Facility Termination Date.  Upon such termination
of this Pledge Agreement, the Administrative Agent shall, at the sole expense of
the Pledgors, promptly deliver to the Pledgors the certificates evidencing its
shares of Pledged Interests (and any other property received as a dividend or
distribution or otherwise in respect of such Pledged Interests to the extent
then held by the Administrative Agent as additional Collateral hereunder),
together with any cash then constituting the Collateral not then sold or
otherwise disposed of in accordance with the provisions hereof, and take such
further actions at the request of the Pledgors as may be necessary to effect the
same.

21.Additional Interests.  If any Pledgor shall at any time acquire or hold any
additional Pledged Interests, including any Pledged Interests issued by any
Subsidiary not listed on Schedule I hereto which are required to be subject to a
Lien pursuant to a Pledge Agreement by the terms hereof or of any provision of
the Revolving Credit Agreement (any such shares being referred to herein as the
“Additional Interests”), such Pledgor shall deliver to the Administrative Agent
for the benefit of the Revolving Secured Parties (i) a Pledge Agreement
Supplement in the form of Exhibit A hereto with respect to such Additional
Interests duly completed and executed by such Pledgor and (iii) any other
document required in connection with such Additional Interests as described in
Section 2(c).  Each Pledgor shall comply with the requirements of this Section
21 concurrently with the acquisition of any such Additional Interests or, in the
case of Additional Interests to which Section 6.14 of the Revolving Credit
Agreement applies, within the time period specified in such Section or elsewhere
in the Revolving Credit Agreement with respect to such Additional Interests;
provided, however, that the failure to comply with the provisions of this
Section 21 shall not impair the Lien on Additional Interests conferred
hereunder.

22.Notices.  Any notice required or permitted hereunder shall be given (a) with
respect to the Company and each Subsidiary which is a Pledgor hereunder, at the
address of the Company indicated in Schedule 10.02 of the Revolving Credit
Agreement, (b) with respect to the Administrative Agent or a Revolving Secured
Party, at the Administrative Agent’s address indicated in Schedule 10.02 of the
Revolving Credit Agreement.  All such addresses may be modified, and all such
notices shall be given and shall be effective, as provided in Section 10.02 of
the Revolving Credit Agreement for the giving and effectiveness of notices and
modifications of addresses thereunder.

13

 

 

--------------------------------------------------------------------------------

23.Joinder.  Each Person who shall at any time execute and deliver to the
Administrative Agent a Joinder Agreement and who is identified therein as a
“Pledgor” shall thereupon irrevocably, absolutely and unconditionally become a
party hereto and obligated hereunder as a Pledgor and shall have thereupon
pursuant to Section 1 hereof granted a security interest in and collaterally
assigned and pledged to the Administrative Agent for the benefit of the
Revolving Secured Parties all Pledged Interests which it has at its Applicable
Date or thereafter acquires any interest or the power to transfer, and all
references herein and in the other Loan Documents to the Pledgors or to the
parties to this Pledge Agreement shall be deemed to include such Person as a
Pledgor hereunder.  Each such Joinder Agreement shall be accompanied by the
Supplemental Schedules referred to therein, appropriately completed with
information relating to the Pledgor executing such Joinder Agreement and its
property. Each of the applicable Schedules attached hereto shall be deemed
amended and supplemented without further action by such information reflected on
the Supplemental Schedules to each such Joinder Agreement.

24.Rules of Interpretation.  The rules of interpretation contained in Sections
1.03 and 1.06 of the Revolving Credit Agreement shall be applicable to this
Pledge Agreement and each Joinder Agreement and are hereby incorporated by
reference.  All representations and warranties contained herein shall survive
the delivery of documents and any Credit Extensions referred to herein or
secured hereby.

25.Governing Law; Waivers.

(a)THIS PLEDGE AGREEMENT AND EACH JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA APPLICABLE
TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

(b)EACH PLEDGOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS PLEDGE AGREEMENT
OR ANY JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN MAY
BE INSTITUTED IN ANY STATE OR FEDERAL COURT SITTING IN MECKLENBURG COUNTY, STATE
OF NORTH CAROLINA, UNITED STATES OF AMERICA AND, BY THE EXECUTION AND DELIVERY
OF THIS PLEDGE AGREEMENT OR A JOINDER AGREEMENT, EXPRESSLY WAIVES ANY OBJECTION
THAT IT MAY HAVE NOW OR HEREAFTER TO THE LAYING OF THE VENUE OR TO THE
JURISDICTION OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND IRREVOCABLY SUBMITS
GENERALLY AND UNCONDITIONALLY TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING.

(c)EACH PLEDGOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL SERVICE
OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE

14

 

 

--------------------------------------------------------------------------------

PREPAID) TO THE ADDRESS OF SUCH PLEDGOR PROVIDED IN SECTION 22 OR BY ANY OTHER
METHOD OF SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE STATE
OF NORTH CAROLINA.

(d)NOTHING CONTAINED IN SUBSECTIONS (b) OR (c) HEREOF SHALL PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS PLEDGE AGREEMENT OR ANY JOINDER AGREEMENT OR THE OTHER LOAN
DOCUMENTS IN THE COURTS OF ANY PLACE WHERE ANY PLEDGOR OR ANY OF SUCH PLEDGOR’S
PROPERTY OR ASSETS MAY BE FOUND OR LOCATED.  TO THE EXTENT PERMITTED BY THE
APPLICABLE LAWS OF ANY SUCH JURISDICTION, EACH PLEDGOR HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES, IN RESPECT
OF ANY SUCH SUIT, ACTION OR PROCEEDING, OBJECTION TO THE EXERCISE OF
JURISDICTION OVER IT AND ITS PROPERTY BY ANY SUCH OTHER COURT OR COURTS WHICH
NOW OR HEREAFTER, BY REASON OF ITS PRESENT OR FUTURE DOMICILE, OR OTHERWISE, MAY
BE AVAILABLE UNDER APPLICABLE LAW.

(e)IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES UNDER
OR RELATED TO THIS PLEDGE AGREEMENT OR ANY JOINDER AGREEMENT OR ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE
DELIVERED IN CONNECTION WITH THE FOREGOING, EACH PARTY HEREBY AGREES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION, SUIT OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PERSON MAY HAVE TO TRIAL BY
JURY IN ANY SUCH ACTION, SUIT OR PROCEEDING.

(f)EACH PLEDGOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY COURT
TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.

26.Amendment and Restatement.  The parties hereto agree that the Existing Pledge
Agreement is hereby amended and restated in this Pledge Agreement, and this
Pledge Agreement shall constitute neither a release nor novation of any lien or
security interest arising under the Existing Pledge Agreement nor a refinancing
of any indebtedness or obligations arising thereunder or under the Existing
Credit Agreement or related documents, but rather the liens and security
interests in effect under the Existing Pledge Agreement shall continue in effect
on the terms hereof.

[Signature Pages Follow.]

 

15

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Pledge Agreement on the
day and year first written above.

PLEDGORS:

SONIC AUTOMOTIVE, INC.

 

By:

/s/ Heath R. Byrd

 

Name:

Heath R. Byrd

 

Title:

Executive Vice President and Chief

 



Financial Officer

 

ECHOPARK AUTOMOTIVE, INC.

FAA HOLDING CORP.

FIRSTAMERICA AUTOMOTIVE, INC.

L DEALERSHIP GROUP, INC.

SAI AL HC1, INC.

SAI FL HC3, INC.

SAI FL HC4, INC.

SAI FL HC7, INC.

SAI GA HC1, LLC

SAI MD HC1, INC.

SAI PEACHTREE, LLC

SAI TN HC1, LLC

SAI TN HC2, LLC

SONIC – LS, LLC

SONIC AUTOMOTIVE OF NEVADA, INC.

SONIC AUTOMOTIVE WEST, LLC

SONIC OF TEXAS, INC.

SRE HOLDING, LLC

 

By:

/s/ Heath R. Byrd

 

Name:

Heath R. Byrd

 

Title:

Vice President and Treasurer

 

FOURTH AMENDED AND RESTATED SECURITIES PLEDGE AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative Agent

 

By:

/s/ Reneé Marion

 

Name:

Reneé Marion

 

Title:

Assistant Vice President

 

FOURTH AMENDED AND RESTATED SECURITIES PLEDGE AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

--------------------------------------------------------------------------------

 

SCHEDULE I

 

Pledged Interests

 

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

EchoPark Automotive, Inc.

AM GA, LLC

 

Georgia

Limited Liability Company

16063806

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

EchoPark Automotive, Inc.

AM Realty GA, LLC

 

Georgia

Limited Liability Company

16063850

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

EchoPark Automotive, Inc.

EchoPark NC, LLC

 

North Carolina

Limited Liability Company

1436923

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 1

--------------------------------------------------------------------------------

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

EchoPark Automotive, Inc.

EchoPark SC, LLC

 

South Carolina

Limited Liability Company

 

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

EchoPark Automotive, Inc.

EchoPark TX, LLC

 

Texas

Limited Liability Company

802448793

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

EchoPark Automotive, Inc.

EchoPark Realty TX, LLC

Texas Limited Liability Company

802302813

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

EchoPark Automotive, Inc.

EP Realty NC, LLC

North Carolina Limited Liability Company

1436919

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

EchoPark Automotive, Inc.

EP Realty SC, LLC

South Carolina Limited Liability Company

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 2

--------------------------------------------------------------------------------

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

EchoPark Automotive, Inc.

SAI AM Florida, LLC

 

Florida

Limited Liability Company

L16000202910111

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

FAA Holding Corp.

L Dealership Group, Inc.

Texas

Corporation

151278900

Common Stock

1,000

1,000

1,000

8

$0.01

 

FirstAmerica Automotive, Inc.

FAA Holding Corp.

California

Corporation

C2174202

Common Stock

100,000

10,000

10,000

2

N/A

 

L Dealership Group, Inc.

Autobahn, Inc.

California

Corporation

C1548941

Common Stock

1,000,000

400,000

400,000

2

N/A

 

Schedule I – Page 3

--------------------------------------------------------------------------------

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

SAI AL HC1, Inc.

SAI Montgomery CH, LLC

Alabama

Limited Liability Company

428-747

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SAI AL HC1, Inc.

SAI Montgomery BCH, LLC

Alabama

Limited Liability Company

428-745

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SAI FL HC3, Inc.

SAI Orlando CS, LLC

Florida

Limited Liability Company

L08000116711

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SAI FL HC4, Inc.

SAI Fort Myers VW, LLC

Florida

Limited Liability Company

L08000116709

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 4

--------------------------------------------------------------------------------

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

SAI FL HC7, Inc.

SAI Fort Myers M, LLC

Florida

Limited Liability Company

L98000002089

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SAI GA HC1, LLC

SAI Peachtree, LLC

Georgia

Limited Liability Company

4746288

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SAI GA HC1, LLC

SAI S. Atlanta JLR, LLC

 

Georgia Limited Liability Company

16070312

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SAI MD HC1, Inc.

SAI Rockville Imports, LLC

Maryland
Limited Liability Company
W12796074

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 5

--------------------------------------------------------------------------------

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

SAI Peachtree, LLC

SAI Chamblee V, LLC

Georgia

Limited Liability Company

1038946

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SAI TN HC1, LLC

SAI Nashville CSH, LLC

Tennessee

Limited Liability Company

0336183

LLC Interest

 

N/A

100.00%

100.00%

N/A

N/A

 

SAI TN HC1, LLC

 

 

SAI Nashville M, LLC

Tennessee

Limited Liability Company

0336182

LLC Interest

 

N/A

100.00%

100.00%

N/A

N/A

 

SAI TN HC2, LLC

SAI Nashville Motors, LLC

Tennessee
Limited Liability Company
0566970

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 6

--------------------------------------------------------------------------------

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

Sonic Automotive, Inc.

Arngar, Inc.

North Carolina

Corporation

0005612

Common Stock

 

100,000

1,333

1,333

14

N/A

 

Sonic Automotive, Inc.

Fort Mill Ford, Inc.

South Carolina

Corporation

Common Stock

10,000

2,700

2,700

13

N/A

 

Sonic Automotive, Inc.

SAI Roaring Fork LR, Inc.

Colorado

Corporation

2014156978

Common Stock

1,000

100

100

1

N/A

 

Sonic Automotive, Inc.

SAI AL HC1, Inc.

Alabama

Corporation

D/C 206-272

Common Stock

1,000

100

100

1

N/A

 

Sonic Automotive, Inc.

SAI Columbus Motors, LLC

Ohio

Limited Liability Company

CP13127

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 7

--------------------------------------------------------------------------------

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

Sonic Automotive, Inc.

SAI Columbus VWK, LLC

Ohio

Limited Liability Company

CP13130

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Sonic Automotive, Inc.

SAI Denver M, Inc.

Colorado
Corporation
20131291339

Common Stock

1,000

100

100

1

N/A

 

Sonic Automotive, Inc.

SAI FL HC3, Inc.

Florida
Corporation
P98000064012

Common Stock

1,000

100

100

2

N/A

 

Sonic Automotive, Inc.

SAI FL HC4, Inc.

Florida
Corporation
P98000064009

Common Stock

1,000

100

100

2

N/A

 

Sonic Automotive, Inc.

SAI FL HC7, Inc.

Florida

Corporation

F86660

Common Stock

500

500

500

22

$1.00

 

Schedule I – Page 8

--------------------------------------------------------------------------------

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

Sonic Automotive, Inc.

 

Sonic Automotive of Nevada, Inc.

SAI OK HC1, Inc.

Oklahoma

Corporation

1900632183

Common Stock

 

Common Stock

1,000

400

100

 

300

 

2

 

5

 

N/A

 

Sonic Automotive, Inc.

Sonic Automotive Aviation, LLC

North Carolina

Limited Liability Company

1320781

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Sonic Automotive, Inc.

Sonic Automotive F&I, LLC

Nevada

Limited Liability Company

LLC8620-1999

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Sonic Automotive, Inc.

Sonic Automotive Support, LLC

Nevada

Limited Liability Company

LLC19412-2003

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 9

--------------------------------------------------------------------------------

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

Sonic Automotive, Inc.

Sonic Automotive West, LLC

Nevada

Limited Liability Company

LLC9139-1999

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Sonic Automotive, Inc.

Sonic Calabasas M, Inc.

California
Corporation
C2975101

Common Stock

1,000

100

100

1

N/A

 

Sonic Automotive, Inc.

Sonic–Capitol Imports, Inc.

South Carolina

Corporation

Common Stock

1,000

100

100

1

N/A

 

Sonic Automotive, Inc.

Sonic Development, LLC

North Carolina Limited Liability Company

0483658

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 10

--------------------------------------------------------------------------------

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

Sonic Automotive, Inc.

Sonic Divisional Operations, LLC

Nevada

Limited Liability Company

LLC26157-2004

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Sonic Automotive, Inc.

Sonic - Las Vegas C West, LLC

Nevada

Limited Liability Company

LLC7434-2000

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Sonic Automotive, Inc.

Sonic - Newsome Chevrolet World, Inc.

South Carolina

Corporation

Common Stock

1,000

100

100

2

N/A

 

Sonic Automotive, Inc.

Sonic of Texas, Inc.

Texas

Corporation

150782300

Common Stock

1,000

100

100

1

N/A

 

Schedule I – Page 11

--------------------------------------------------------------------------------

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

Sonic Automotive, Inc.

Sonic Resources, Inc.

Nevada

Corporation

C24652-2001

Common Stock

1,000

100

100

2

N/A

 

Sonic Automotive, Inc.

Sonic Santa Monica M, Inc.

California

Corporation

C2727452

Common Stock

1,000

100

100

1

N/A

 

Sonic Automotive, Inc.

Sonic-Volvo LV, LLC

Nevada

Limited Liability Company

LLC6829-1999

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Sonic Automotive, Inc.

Sonic Walnut Creek M, Inc.

California

Corporation

C2508517

Common Stock

1,000

100

100

2

N/A

 

Schedule I – Page 12

--------------------------------------------------------------------------------

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

Sonic Automotive, Inc.

SRE Holding, LLC

North Carolina
Limited Liability Company
0551475

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Sonic Automotive, Inc.

EchoPark Automotive, Inc.

Delaware

Corporation

5387434

Common Stock

1,000

100

100

1

N/A

 

Sonic Automotive, Inc.

Town and Country Ford, Incorporated

North Carolina

Corporation

0148959

Common Stock

2,000

471.25

471.25

75

N/A

 

Sonic Automotive of Nevada, Inc.

SAI TN HC1, LLC

Tennessee
Limited Liability Company
0336184

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 13

--------------------------------------------------------------------------------

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

Sonic Automotive of Nevada, Inc.

SAI TN HC2, LLC

Tennessee
Limited Liability Company
0336185

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Sonic Automotive of Nevada, Inc.

SAI TN HC3, LLC

Tennessee
Limited Liability Company
0336184

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Sonic – LS, LLC

Sonic Automotive West, LLC

Sonic – LS Chevrolet, L.P.

Texas

Limited Partnership

11958210

General Partner Interest

Limited Partner Interest

N/A

N/A

 

.10%

99.90%

.10%

99.90%

N/A

N/A

 

Sonic of Texas, Inc.

 

Sonic Automotive of Nevada, Inc.

Sonic Advantage PA, L.P.

Texas

Limited Partnership

800235623

General Partner Interest

 

 

Limited Partner Interest

N/A

 

 

 

N/A

1.00%

 

 

 

99.00%

1.00%

 

 

 

99.00%

N/A

N/A

 

Schedule I – Page 14

--------------------------------------------------------------------------------

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

Sonic of Texas, Inc.

Sonic Automotive of Nevada, Inc.

Sonic Automotive of Texas, L.P.

Texas

Limited Partnership

11324210

General Partner Interest

Limited Partner Interest

 

N/A

N/A

 

1.00%

99.00%

 

1.00%

 

 

 

99.00%

N/A

N/A

 

Sonic of Texas, Inc.

Sonic Automotive of Nevada, Inc.

Sonic Automotive - 3401 N. Main, TX, L.P.

Texas

Limited Partnership

11376510

General Partner Interest

Limited Partner Interest

N/A

N/A

1.00%

99.00%

1.00%

99.00%

N/A

N/A

 

 

Sonic of Texas, Inc.

Sonic Automotive of Nevada, Inc.

Sonic Automotive - 4701 I-10 East, TX, L.P.

Texas

Limited Partnership

11345010

General Partner Interest

Limited Partner Interest

N/A

N/A

1.00%

99.00%

1.00%

99.00%

N/A

N/A

 

 

Schedule I – Page 15

--------------------------------------------------------------------------------

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

Sonic of Texas, Inc.

Sonic Automotive of Nevada, Inc.

Sonic – Cadillac D, L.P.

Texas

Limited Partnership

800061917

General Partner Interest

Limited Partner Interest

 

N/A

N/A

1.00%

99.00%

1.00%

99.00%

N/A

N/A

 

 

Sonic of Texas, Inc.

Sonic Automotive of Nevada, Inc.

Sonic–Clear Lake Volkswagen, L.P.

Texas

Limited Partnership

800207889

General Partner Interest

Limited Partner Interest

N/A

N/A

1.00%

99.00%

1.00%

99.00%

N/A

N/A

 

Sonic of Texas, Inc.

 

 

Sonic Automotive of Nevada, Inc.

Sonic Houston JLR, LP

Texas
Limited Partnership
800735509

General Partner Interest

 

Limited Partner Interest

N/A

1.00%

 

 

99.00%

1.00%

 

 

99.00%

N/A

N/A

 

Sonic of Texas, Inc.

Sonic Automotive of Nevada, Inc.

Sonic Houston LR, L.P.

Texas

Limited Partnership

800236309

General Partner Interest

Limited Partner Interest

N/A

N/A

1.00%

99.00%

1.00%

99.00%

N/A

N/A

 

Schedule I – Page 16

--------------------------------------------------------------------------------

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

Sonic of Texas, Inc.

Sonic Automotive of Nevada, Inc.

Sonic – Houston V, L.P

Texas

Limited Partnership

15286810

General Partner Interest

Limited Partner Interest

N/A

N/A

1.00%

99.00%

1.00%

99.00%

N/A

N/A

 

Sonic of Texas, Inc.

Sonic Automotive of Nevada, Inc.

Sonic–Jersey Village Volkswagen, L.P.

Texas

Limited Partnership

800207902

General Partner Interest

Limited Partner Interest

N/A

N/A

1.00%

99.00%

1.00%

99.00%

N/A

N/A

 

Sonic of Texas, Inc.

Sonic – LS, LLC

Delaware

Limited Liability Company

3440418

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Sonic of Texas, Inc.

Sonic Automotive of Nevada, Inc.

Sonic Momentum JVP, L.P.

Texas

Limited Partnership

800235475

General Partner Interest

Limited Partner Interest

N/A

N/A

1.00%

99.00%

1.00%

99.00%

N/A

N/A

 

Schedule I – Page 17

--------------------------------------------------------------------------------

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

Sonic of Texas, Inc.

Sonic Automotive of Nevada, Inc.

Sonic Momentum VWA, L.P.

Texas

Limited Partnership

800207910

General Partner Interest

Limited Partner Interest

N/A

N/A

1.00%

99.00%

1.00%

99.00%

N/A

N/A

 

Sonic of Texas, Inc.

Sonic Automotive of Nevada, Inc.

Sonic – Richardson F, L.P.

Texas

Limited Partnership

14037410

General Partner Interest

Limited Partner Interest

N/A

N/A

1.00%

99.00%

1.00%

99.00%

N/A

N/A

 

Sonic of Texas, Inc.

 

Sonic Automotive of Nevada, Inc.

SRE Texas - 1, L.P.

Texas

Limited Partnership

13523310

General Partner Interest

 

Limited Partner Interest

N/A

1.00%

 

 

99.00%

1.00%

 

 

99.00%

N/A

N/A

 

Sonic of Texas, Inc.

 

Sonic Automotive of Nevada, Inc.

SRE Texas - 2, L.P.

Texas

Limited Partnership

13523410

General Partner Interest

 

Limited Partner Interest

N/A

1.00%

 

 

99.00%

1.00%

 

 

99.00%

N/A

N/A

 

Schedule I – Page 18

--------------------------------------------------------------------------------

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

Sonic of Texas, Inc.

 

Sonic Automotive of Nevada, Inc.

SRE Texas - 3, L.P.

Texas

Limited Partnership

13523510

General Partner Interest

 

Limited Partner Interest

N/A

1.00%

 

 

99.00%

1.00%

 

 

99.00%

N/A

N/A

 

Sonic of Texas, Inc.

 

Sonic Automotive of Nevada, Inc.

SRE Texas - 4, L.P.

Texas

Limited Partnership

800048705

General Partner Interest

 

Limited Partner Interest

N/A

1.00%

 

 

99.00%

1.00%

 

 

99.00%

N/A

N/A

 

Sonic of Texas, Inc.

 

 

Sonic Automotive of Nevada, Inc.

SRE Texas – 5, L.P.

Texas
Limited Partnership
800048740

General Partner Interest

 

Limited Partner Interest

N/A

1.00%

 

 

99.00%

1.00%

 

 

99.00%

N/A

N/A

 

Sonic of Texas, Inc.

 

Sonic Automotive of Nevada, Inc.

SRE Texas - 6, L.P.

Texas

Limited Partnership

800048741

General Partner Interest

 

Limited Partner Interest

N/A

1.00%

 

 

99.00%

1.00%

 

 

99.00%

N/A

N/A

 

Sonic of Texas, Inc.

 

Sonic Automotive of Nevada, Inc.

SRE Texas – 7, L.P.

Texas
Limited Partnership
800048742

General Partner Interest

Limited Partner Interest

N/A

1.00%

 

 

99.00%

1.00%

 

 

99.00%

N/A

N/A

 

Schedule I – Page 19

--------------------------------------------------------------------------------

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

Sonic of Texas, Inc.

 

Sonic Automotive of Nevada, Inc.

SRE Texas-8, L.P.

Texas

Limited Partnership

800048743

General Partner Interest

 

Limited Partner Interest

N/A

1.00%

 

 

99.00%

1.00%

 

 

99.00%

N/A

N/A

 

SRE Holding, LLC

AnTrev, LLC

North Carolina
Limited Liability Company
0659676

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Alabama–2, LLC

Alabama
Limited Liability Company
670-275

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Alabama-5, LLC

Alabama

Limited Liability Company

DLL691-622

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 20

--------------------------------------------------------------------------------

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

SRE Holding, LLC

SRE California – 1, LLC

California
Limited Liability Company
200202910110

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE California-2, LLC

California

Limited Liability Company

200202910111

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE California - 3, LLC

California

Limited Liability Company

200202810141

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE California - 5, LLC

California

Limited Liability Company

200203110006

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 21

--------------------------------------------------------------------------------

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

SRE Holding, LLC

SRE California - 6, LLC

California

Limited Liability Company

200203110007

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE California – 7 SCB, LLC

California

Limited Liability Company

201033410181

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE California – 8 SCH, LLC

California

Limited Liability Company

201033510021

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE California – 9 BHB, LLC

California

Limited Liability Company

201126410082

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 22

--------------------------------------------------------------------------------

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

SRE Holding, LLC

SRE California 10 LBB, LLC

California

Limited Liability Company

201413910313

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Colorado RF – 1, LLC

Colorado
Limited Liability
Company
20021330518

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Colorado CC – 2, LLC

Colorado
Limited Liability
Company
20021330523

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Colorado – 3, LLC

Colorado
Limited Liability
Company
20021330530

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 23

--------------------------------------------------------------------------------

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

SRE Holding, LLC

SRE Colorado – 4, LLC

Colorado
Limited Liability
Company
20141516951

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Colorado – 5, LLC

Colorado
Limited Liability
Company
201415486855

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Georgia 4, LLC

Georgia

Limited Liability Company

4219711

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Florida - 1, LLC

Florida

Limited Liability Company

L00000006050

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 24

--------------------------------------------------------------------------------

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

SRE Holding, LLC

SRE Maryland - 1, LLC

 

Maryland Limited Liability Company

200162227

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Nevada-2, LLC

Nevada

Limited Liability Company

LLC5021-2000

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE North Carolina-2, LLC

North Carolina

Limited Liability Company

0682830

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE North Carolina - 3, LLC

 

North Carolina Limited Liability Company

0682833

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 25

--------------------------------------------------------------------------------

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

SRE Holding, LLC

SRE Ohio 1, LLC

Ohio

Limited Liability Company

2146293

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Ohio 2, LLC

Ohio

Limited Liability Company

2146292

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Oklahoma–2, LLC

Oklahoma
Limited Liability Company
3500697105

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE South Carolina – 2, LLC

South Carolina
Limited Liability Company

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 26

--------------------------------------------------------------------------------

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

SRE Holding, LLC

SRE South Carolina -3, LLC

South Carolina

Limited Liability Company

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE South Carolina – 4, LLC

South Carolina
Limited Liability Company

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Tennessee - 1, LLC

Tennessee
Limited Liability Company
000390360

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Tennessee - 2, LLC

Tennessee
Limited Liability Company
000390358

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 27

--------------------------------------------------------------------------------

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

SRE Holding, LLC

SRE Tennessee - 3, LLC

Tennessee
Limited Liability Company
000390359

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Tennessee-4, LLC

Tennessee
Limited Liability Company
000450279

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Tennessee-5, LLC

Tennessee
Limited Liability Company
000450278

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Tennessee - 6, LLC

 

Tennessee Limited Liability Company

000797947

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 28

--------------------------------------------------------------------------------

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

SRE Holding, LLC

SRE Virginia - 1, LLC

Virginia
Limited Liability Company
5050246-0

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Virginia - 2, LLC

 

Virginia
Limited Liability Company
S1012154

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Texas 9, LLC

Texas
Limited Liability Company
801419276

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Texas 10, LLC

Texas
Limited Liability Company
801675082

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 29

--------------------------------------------------------------------------------

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

SRE Holding, LLC

SRE Texas 11, LLC

Texas
Limited Liability Company
801723757

LLC Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 30

--------------------------------------------------------------------------------

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

SRE Holding, LLC

SRE Texas 12, LLC

Texas
Limited Liability Company
801807250

LLC Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 31

--------------------------------------------------------------------------------

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

SRE Holding, LLC

SRE Texas 13, LLC

 

Texas
Limited Liability Company
13-802180003

LLC Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 32

--------------------------------------------------------------------------------

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

SRE Holding, LLC

SRE Texas 14, LLC

 

Texas
Limited Liability Company
14-802402987

LLC Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N/A

100.00%

100.00%

N/A

N/A

 

SRE Holding, LLC

SRE Texas 15, LLC

 

Texas
Limited Liability Company
15-802570108

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

EchoPark Automotive, Inc.

TT Denver, LLC

Colorado
Limited Liability Company
20131462193

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

Schedule I – Page 33

--------------------------------------------------------------------------------

Name of

Pledgor

Name,

Jurisdiction of

Formation and

Type of Entity

of Pledged

Subsidiary

Class or Type of Pledged Interest

Total Amount of Class or Type of Pledged Interests Authorized

Total Amount of Class or Type Outstanding

Total Amount Pledged

Certificate Number (if applicable)

Par Value (if applicable)

Name of Transfer Agent (if any)

EchoPark Automotive, Inc.

TTRE CO 1, LLC

Colorado
Limited Liability Company
20131504490

LLC Interest

N/A

100.00%

100.00%

N/A

N/A

 

 

Schedule I – Page 34

--------------------------------------------------------------------------------

 

SCHEDULE II

 

Name and Address of Pledgor

Type of Person

Jurisdiction of Formation

of Pledgor

Jurisdiction of Formation

Identification Number

EchoPark Automotive, Inc.

4401 Colwick Rd.

Charlotte, NC

 

Corporation

Delaware

5387434

FAA Holding Corp.

4401 Colwick Road

Charlotte, NC 28211

 

Corporation

California

C2174202

FirstAmerica Automotive, Inc.

4401 Colwick Road

Charlotte, NC 28211

 

Corporation

Delaware

2761294

L Dealership Group, Inc.

4401 Colwick Road

Charlotte, NC 28211

 

Corporation

Texas

151278900

SAI AL HC1, Inc.

4401 Colwick Road

Charlotte, NC 28211

 

Corporation

Alabama

206-272

SAI FL HC3, Inc.

4401 Colwick Road

Charlotte, NC 28211

 

Corporation

Florida

P98000064012

SAI FL HC4, Inc.

4401 Colwick Road

Charlotte, NC 28211

 

Corporation

Florida

P98000064009

SAI FL HC7, Inc.

4401 Colwick Road

Charlotte, NC 28211

 

Corporation

Florida

F86660

SAI GA HC1, LLC

4401 Colwick Road

Charlotte, NC 28211

 

Limited Liability Company

Georgia

4705444

SAI MD HC1, Inc.

4401 Colwick Road

Charlotte, NC 28211

 

Corporation

Maryland

D05310776

SAI Peachtree, LLC

4401 Colwick Road

Charlotte, NC 28211

 

Limited Liability Company

Georgia

4746288

SAI TN HC1, LLC

4401 Colwick Road

Charlotte, NC 28211

 

Limited Liability Company

Tennessee

0336184

Schedule II – Page 1

--------------------------------------------------------------------------------

Name and Address of Pledgor

Type of Person

Jurisdiction of Formation

of Pledgor

Jurisdiction of Formation

Identification Number

SAI TN HC2, LLC

4401 Colwick Road

Charlotte, NC 28211

 

Limited Liability Company

Tennessee

0336185

Sonic Automotive, Inc.

4401 Colwick Road

Charlotte, NC 28211

 

Corporation

Delaware

2714319

Sonic Automotive of Nevada, Inc.

4401 Colwick Road

Charlotte, NC 28211

 

Corporation

Nevada

C18014-1997

Sonic Automotive West, LLC

4401 Colwick Road

Charlotte, NC 28211

 

Corporation

Nevada

LLC9139-1999

Sonic – LS, LLC

4401 Colwick Road

Charlotte, NC 28211

 

Limited Liability Company

Delaware

3440418

Sonic Momentum B, Inc.

4401 Colwick Road

Charlotte, NC 28211

 

Corporation

Texas

800235477

Sonic of Texas, Inc.

4401 Colwick Road

Charlotte, NC 28211

 

Corporation

Texas

150782300

SRE Holding, LLC

4401 Colwick Road

Charlotte, NC 28211

 

Limited Liability Company

North Carolina

0551475

 

 

 

Schedule II – Page 2